Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1, 3, 4, 6, 11-13, 15, 16, 19-21, 26, 30, 35, 36, 39-41 and 43-52 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Hollfelder et al., Geng et al. and Hindson II 
Claims 1,3,4,6,16,19,20, 30, 35, 36, 39-41, 43-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hollfelder et al. (WO2012156744) in view of Geng et al. (WO2015069798) and Hindson et al. (WO2014124336; filed 07 February 2014; published 14 August 2014) , i.e. Hindson II.
Hollfelder et al. teach methods comprising generating aqueous droplets comprising target nucleic acids and gel precursor solution in a microfluidic device(e.g. Fig. 3), allowing the gel precursor to solidify to yield a gel droplet comprising nucleic acids; breaking the aqueous emulsion to isolate gel droplets containing target nucleic acids and washing the gel droplets in an aqueous buffer; and re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis, including sequencing (e.g. entire Hollfelder reference and especially lines 4-17,pg. 2; Following emulsification and production of a gel bead, the aqueous microdroplets may be de-emulsified… Following de-emulsification, the beads may be isolated and/or washed …Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; re-emulsification as in lines 27-28, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 21; washed in buffer after de-emulsification as in lines 9-14, pg. 28). 
Furthermore, Hollfelder et al. teach gel-forming agents such as alginate and agarose (e.g. lines 31-35, pg. 3) and gel solidification at temperatures below 25°C, 20°C or 15°C (e.g. lines 33-35, pg. 9-lines 1-4, pg. 10). Hollfelder et al. also teach analysis of different types of cells, including eukaryotic and prokaryotic cells (e.g. lines 4-5, pg. 5). 
Furthermore, Hollfelder et al. teach their methods facilitate genotyping of target material (e.g. Abstract; The present inventors have developed techniques for performing multistep compartmentalised reactions in vitro using gel beads in microfluidic droplets. These techniques are particularly useful for biochemical processes such as high-throughput screening, directed evolution and genotyping methods as in lines 33-35,pg. 1- lines 1-2, pg. 2).
Hollfelder et al. also teach employing their methods to assay polypeptides and catalytic polynucleotides (e.g. enzymes, tagged polypeptides and ribozymes as in lines 9-24, pg. 3; phosphotriesterase variants as in lines 17-29, pg. 37; Single cell enzyme assays and library screens in gel-shell beads section, lines 7-35, pg. 38).Furthermore, Hollfelder et al. teach their methods comprise generating engineered E. coli cells containing enzyme variants (e.g. Cloning and library preparations section, lines 17-36, pg. 37- lines 1-4, pg. 38; Single cell enzyme assays and library screens in gel-shell beads section, lines 7-35, pg. 38).
Furthermore, Hollfelder et al. teach embodiments wherein gel-encapsulated target nucleic acids, which encode a product that acts on a substrate, are contacted with reporter substrate in an emulsion; subsequently breaking the emulsion and detecting reacted reporter by fluorescence (e.g. lines 4-17, pg. 2; lines 25-26, pg. 2; lines 31-36,pg. 3; expressed product, the reporter substrate and the parent polynucleotide may reside in the gel droplet  as in lines 22-27, pg. 4; lines 5-8, pg. 13; fluorescent reporters as in lines 20-36,pg. 13-lines 1-27,pg. 14; detection of fluorescence as in lines 10-16,pg. 46). 
Furthermore, Hollfelder et al. teach methods to further encapsulate the gel droplet in a polyionic alginate shell by providing a reporter solution comprising a hydrogel-forming agent and/or other components that facilitate forming the shell that encapsulates the gel droplet and the reporter(e.g. lines 4-6, pg. 15; lines 6-34, pg. 18- lines 1-32, pg. 19; a reporter solution as described herein may comprise a gel-forming agent. Following emulsification, the gel forming agent solidifies to form a bead or solidifies around an existing bead within the microdroplet to form an outer gel layer of the existing bead lines 6-10, pg. 18; In some embodiments, the hydrogel-forming agent in the reporter solution may solidify around an existing bead, such that an outer gel layer of the bead comprises the first polyion  as in lines 11-13,pg. 19).
Hollfelder et al. also teach embodiments wherein reporter substrate is small enough to diffuse into shell-encapsulated gel beads to and is converted into product in the gel beads (e.g. lines 18-25, pg. 50). 
 Furthermore, Hollfelder et al. teach embodiments wherein the first gel droplet is contacted with solution comprising a hydrogel-forming agent and retention agents , such as magnetic particles conjugated with target specific binding molecules (e.g. lines 25-36, pg. 10- lines 1-31, pg. 11; an aqueous solution in which a gel bead is solidified following emulsification, for example a solution comprising a hydrogel-forming agent, such as the aqueous expression, amplification and/or reporter solution described above, may further comprise one or more retention agents to reduce or prevent the diffusion of polynucleotide or encoded products from the bead, for example by binding to polynucleotides or encoded products… Suitable retention agents for capture of molecules include particles as in lines 25-33, pg. 10; Suitable particles may be produced by attaching antibodies or other binding members, such as streptavidin, to a particle, such as a magnetic bead as in lines 26-28, pg. 11).
 Furthermore, Hollfelder et al. teach screening for detectable reporter comprising demulsification and resuspension in an aqueous detection solution, wherein beads that display desired results are isolated, wherein isolation comprises  removing the outer shell to retrieve the beads (e.g.  lines 34-36, pg. 19- lines 1-33, pg. 20; Following the identification and/or isolation of one or more beads which either contain or do not contain the detectable reporter, the shell may be removed from the beads as in lines 23-25,pg. 20).
Furthermore, Hollfelder et al. teach further analysis of nucleic acid encapsulated in gel beads (e.g. lines 9-35, pg. 12; lines 6-11, pg. 21). Hollfelder et al. also teach sorting gel droplets comprising active product  and  polynucleotides of interest were extracted from gel beads, amplified and subjected to further analysis (e.g. lines 4- 17,pg.30; Fig. 23; lines 11-18,pg. 41; lines 17-20, pg. 52).
Hollfelder et al. also teach that re-emulsification of encapsulated gel droplets for further analysis is known in the art. Hollfelder also teaches the merits of coating with a shell and re-encapsulating gel droplets (e.g. lines 27-28, pg. 12; The principle of combining microfluidic droplets and gel beads also minimised the complexity and number of microfluidic devices. Simple re-encapsulation of gel beads into droplets replaced the need for a fusion device and the coating of the beads with a polyelectrolyte complex allowed the gel beads to be further sealed as in lines 14-19, pg. 39; lines 10-25, pg. 40; lines 13-15, pg. 46; step 5 of Fig 4). 
Furthermore, Hollfelder et al. teach their methods comprising bead/shell formation, isolation and re-emulsification may be repeated, according to user’s choice, until desired entity is obtained (e.g. lines 13-18, pg. 21).
Furthermore, Hollfelder et al. teach distribution of cells per droplet using Poisson statistics (e.g. The first containing the desired number of cells (for example a dilution corresponding to one cell every 5/10/50 droplets; approximate percentage of doublet/triplet cells in single droplets can be estimated using poisson statistics) as in lines 12-16, pg. 38; Single occupancy of cells in droplets follows a Poisson distribution and can be controlled by cell concentration as recited in lines 2-4, pg. 52).
Regarding the embodiment of encapsulation of lysed cells and encapsulating with reagents in a second polymer:
As noted above, Hollfelder et al. teach methods comprising generating aqueous droplets comprising cells containing target nucleic acids, lysing agent and gel precursor solution in a microfluidic device(e.g. Fig. 3); allowing lysis of the cell within the aqueous droplet; forming the gel droplet comprising the cellular nucleic acid content;  breaking the aqueous emulsion to isolate gel droplets comprising cell lysate containing target nucleic acids and washing the gel droplets in an aqueous buffer; and re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis (e.g. entire Hollfelder reference and especially lines 25-35, pg. 2; lines 26-36, pg. 3; lines 29-34, pg. 4-lines 1-9, pg. 5; lines 13-24, pg. 7; lines 15-31, pg. 10; lines 9-35, pg. 12; re-emulsification as in lines 27-28, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 21; lines 9-14, pg. 28; lines 17-20, pg. 52; Fig. 3). 
Furthermore, Hollfelder et al. teach methods to further encapsulate the gel droplet in a polyionic alginate shell by providing a reporter solution comprising a hydrogel-forming agent and/or other components that facilitate forming the shell that encapsulates the gel droplet and the reporter(e.g. lines 4-6, pg. 15; lines 6-34, pg. 18- lines 1-32, pg. 19; a reporter solution as described herein may comprise a gel-forming agent. Following emulsification, the gel forming agent solidifies to form a bead or solidifies around an existing bead within the microdroplet to form an outer gel layer of the existing bead lines 6-10, pg. 18; In some embodiments, the hydrogel-forming agent in the reporter solution may solidify around an existing bead, such that an outer gel layer of the bead comprises the first polyion  as in lines 11-13,pg. 19).
Furthermore, Hollfelder et al. teach methods are known in the art to encapsulate single cells with lysis reagents and subject to cell lysis in gelled droplets which reside within aqueous droplets (e.g. For example, the polynucleotide may be contained in a cell, viral particle or extract thereof and the hydrogel-forming agent may be solidified to form a bead in the microdroplets which contains the cell, or viral particle or extract thereof, along with the detectable reporter… The cell may be lysed during or after emulsification. For example, the reporter solution may include a lysis reagent which lyses the cell as in lines 29-34, pg. 4-lines 1-9, pg. 5).
 Additionally, prior to the effective filing date of the claimed invention, Geng et al. teach a method comprising encapsulation of single cells in gelled droplets and subjecting the encapsulated cells to lysis conditions (i.e. incubated in lysis buffer) which results in release of cellular nucleic acid content into the gelled droplet and subsequently subjected to PCR amplification of released nucleic acid content using reagents that diffuse into the gelled droplet (i.e. incubated in solution comprising PCR reagents which are capable of diffusing through the gel matrix of the gelled droplet). The resultant amplicons are subjected to further analysis (e.g. entire Geng reference and especially para 0044, pg. 10; Fig. 1).
 Furthermore, Geng et al. teach the lysis regents include Proteinase K (e.g. para 0049, pg. 12-13).
Like Hollfelder et al. and Geng  et al., Hindson II, i.e.  (WO2014124336), teach encapsulation of cells in a gel capsule. Furthermore, Hindson II teach gel-encapsulated cells are enveloped by a second capsule  which is also a gel and that the second capsule contains a reagent, such as primers (e.g. para 0018-0024,pg. 3-4; para 0159-0161, pg. 28-29; While this example describes an embodiment where a reagent is in an inner capsule and an analyte in the medium between the inner capsule and the outer capsule, the opposite configuration —i.e., reagent in the medium between the inner capsule and the outer capsule, and analyte in the inner capsule —is also possible as in para 0161,pg.29). Furthermore, Hindson II teach microfluidic methods are known in the art to form a first capsule around analytes of interest, such as cells (e.g. para 00165-00166, pg. 30-31; para 00170,pg. 32; Fig. 5) and to subsequently form another capsule around the first capsule (e.g. para 00167, pg. 31; para 00170, pg. 32; Fig. 6).
 Furthermore, Hindson II teach embodiments comprising exposing capsule in capsule emulsions to conditions that allow mixing of contents of the inner capsule with the contents of the outer capsule ( e.g. stimulus to cause the breakdown of the inner capsule as in para 0161,pg.29; para 0208, pg. 44; Fig. 8A).
Therefore, as Hollfelder et al., Geng et al. and Hindson II teach analysis of nucleic acids released from cells encapsulated in gel droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hollfelder et al. comprising generating aqueous droplets comprising cells containing target nucleic acids, lysing agent and gel precursor solution in a microfluidic device; allowing lysis of the cell within the aqueous droplet; forming the gel droplet comprising the cellular nucleic acid content and  further encapsulating the gel bead with reporter in a gel shell that can be later removed to include the techniques of partitioning of single cells in gelled droplets and exposing to cell lysis conditions that allow release of cellular nucleic acid content into the gelled droplet for further analysis, wherein reagents can diffuse into the gelled droplet as taught by Geng et al. and to include the techniques of encapsulating a first inner gelled capsule comprising target with a second outer gelled capsule comprising reagents, wherein target  molecules and reagents are mixed by breaking the inner gel capsule as taught by Hindson II  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
 Furthermore, a person of ordinary skill in the art would appreciate that multiple methods are known in the art to subject a desired entity encapsulated in a gel bead to further analysis, including removing a gel shell that encapsulates a gel bead, as taught by Hollfelder as well as breaking the inner gel capsule to release the contents into the outer gel capsule , as taught by Hindson II.
Therefore, the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 1.
Furthermore, as Hollfelder et al. teach sorting gel droplets comprising active product  and  extracting polynucleotides of interest from gel beads, and subjected to further analysis, including amplification and  sequencing (e.g. lines 4- 17,pg.30; Fig. 23; lines 11-18,pg. 41), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 3.
Furthermore, as Hollfelder et al. teach using their methods to assay polypeptides and catalytic polynucleotides (e.g. enzymes, tagged polypeptides and ribozymes as in lines 9-24, pg. 3; phosphotriesterase variants as in lines 17-29, pg. 37; Single cell enzyme assays and library screens in gel-shell beads section, lines 7-35, pg. 38), combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 4.
Furthermore, as Hollfelder et al. teach their methods are useful for genotyping(e.g. lines 33-35,pg. 1- lines 1-2, pg. 2), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 6.
Regarding claim 16:
Hollfelder et al. teach embodiments of re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis (e.g. entire Hollfelder reference and especially lines 25-35, pg. 2; lines 26-36, pg. 3; lines 29-34, pg. 4-lines 1-9, pg. 5; lines 13-24, pg. 7; lines 15-31, pg. 10; Following emulsification and production of a gel bead, the aqueous microdroplets may be de-emulsified… Following de-emulsification, the beads may be isolated and/or washed …Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; re-emulsification as in lines 27-28, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 20; washed in buffer after de-emulsification as in lines 9-14, pg. 28; Fig. 3).
Furthermore, Hollfelder et al. teach methods wherein gel-encapsulated target nucleic acids, which encode a product that acts on a substrate, are contacted with reporter substrate in an emulsion; wherein the contacting comprises further encapsulating the gel droplet in a polyionic alginate shell by providing a reporter solution comprising a hydrogel-forming agent and/or other components that facilitate forming the shell that encapsulates the gel droplet and the reporter; detecting comprising contacting the double encapsulated target with an aqueous detection solution and detecting reacted reporter by fluorescence; and isolating the desired entity by removing the shell (e.g. especially lines 4-6, pg. 15; lines 6-34, pg. 18- lines 1-32, pg. 19; lines 34-36, pg. 19- lines 1-33, pg. 20; also lines 4-17, pg. 2; lines 25-26, pg. 2; gelling agents lines 31-36,pg. 3; lines 5-8, pg. 13; fluorescent reporters as in lines 20-36,pg. 13-lines 1-27,pg. 14; detection of fluorescence as in lines 10-16,pg. 46).
Furthermore, Hollfelder et al. teach their methods comprising bead/shell formation, isolation and re-emulsification may be repeated, according to user’s choice, until desired entity is obtained (e.g. lines 13-18, pg. 21).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hollfelder et al., Geng et al. and Hindson II to include repeating the techniques recited above  to obtain a desired entity as taught by Hollfelder et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
Therefore, the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious the limitations: wherein altering the contents of the double encapsulated microscale biological system comprises releasing the gel beads from the first outer capsule and re-encapsulating the gel beads in an additional outer capsule, wherein the additional outer capsule comprises reagents to determine an additional biological function of the microscale biological system as required by claim 16.
Furthermore, as at least Hollfelder et al. teach these techniques can be repeated to obtain a desired entity and as Hollfelder et al. teach detection of the reacted fluorescent reporter by FACS sorting (e.g. entire Hollfelder reference and especially lines 10-16, pg. 46), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claims 19 and 20.
Furthermore, as Hollfelder et al. teach analysis of different types of cells, including eukaryotic and prokaryotic cells (e.g. lines 4-5,pg. 5), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious the limitation: method of claim 1, wherein the set of microscale biological systems comprises naturally occurring cells, preferably, wherein the naturally occurring cells are prokaryotic cells, eukaryotic cells as recited in claim 30.
Furthermore, as Hollfelder et al. teach their methods comprise generating engineered E. coli cells containing enzyme variants (e.g. Cloning and library preparations section, lines 17-36, pg. 37- lines 1-4, pg. 38; Single cell enzyme assays and library screens in gel-shell beads section, lines 7-35, pg. 38), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 35. 
Furthermore, as Hollfelder et al. teach analysis of  isolated polynucleotides that encode for a product that reacts with a reporter substrate(e.g. lines 4-17,pg. 2;The polynucleotides or nucleic acids may be isolated, for example in plasmids, viruses, or PCR products, or may be comprised in cells as in lines 25-26, pg. 2), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 36.
 Furthermore, as at least Hollfelder et al. teach using an agarose droplet encapsulated by an alginate shell yielding a hydrogel-encapsulated entity (e.g. entire Hollfelder reference and especially lines 31-36, pg. 3-lines 1-3, pg. 4; lines 4-6, pg. 15; lines 6-34, pg. 18- lines 1-32, pg. 19), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claims 39 and 40.
Furthermore, the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious the limitation: wherein the hydrogel polymer comprises a polysaccharide, a synthetic polymer, a natural polymer, agarose as recited in claim 41.
Furthermore, as Hollfelder et al. teach detection of the reacted fluorescent reporter by FACS sorting (e.g. entire Hollfelder reference and especially lines 10-16, pg. 46), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 43.
Furthermore, as Hollfelder et al. teach embodiments wherein the first gel droplet is contacted with solution comprising a hydrogel-forming agent and retention agents, such as magnetic particles conjugated with target-specific binding molecules (e.g. lines 25-36, pg. 10- lines 1-31, pg. 11; Suitable particles may be produced by attaching antibodies or other binding members, such as streptavidin, to a particle, such as a magnetic bead as in lines 26-28, pg. 11), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 44.
Furthermore, as Hollfelder et al. teach an embodiment wherein reporter substrate is small enough to diffuse into shell-encapsulated gel beads to and is converted into product in the gel beads (e.g. lines 18-25, pg. 50), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 45.
Furthermore, as Hollfelder et al. teach analysis of  isolated polynucleotides that encode for a product that reacts with a reporter substrate(e.g. lines 4-17,pg. 2;The polynucleotides or nucleic acids may be isolated, for example in plasmids, viruses, or PCR products, or may be comprised in cells as in lines 25-26, pg. 2) as well as subjecting target nucleic acids to further analysis including sequencing(e.g. lines 6-11, pg. 21;; lines 17-20, pg. 52), the combined teachings of Hollfelder et al., Geng et al.  and Hindson II render obvious claim 48.
	
Hollfelder et al., Geng et al., Hindson II, Hindson I and Shendure et al. 
Claims 11-13, 15, 46, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hollfelder et al., Geng et al., and Hindson II, as applied to claims 1,3,4,6,16,19,20, 30, 35, 36, 39-41,43-45  and 48 above, and further in view of Hindson et al. (US20150376609), i.e. Hindson I, and Shendure et al. (US20130203605).
The combined teachings of Hollfelder et al., Geng et al., and Hindson II as applied in the previous rejection above are incorporated in this rejection.
 As noted above, the combined teachings of Hollfelder et al., Geng et al., and Hindson II disclose methods comprising generating aqueous droplets comprising cells containing target nucleic acids, lysing agent and gel precursor solution in a microfluidic device; allowing the gel precursor to solidify to yield a first gel droplet comprising a cell and lysing agent; allowing lysis of the cell within the first gel droplet that resides within the aqueous droplet; further encapsulating the first gel droplet with  reporter/ reagents  in a second reaction volume comprising a gel shell;  allowing mixing of target with reagents through different techniques(i.e. including diffusion of  reporter/reagents or gene product that acts on reporter through first gel droplet or breaking first gel droplet);  screening for desired result(i.e. detecting comprising contacting the double encapsulated target with an aqueous detection solution and detecting reacted reporter by fluorescence); isolating the desired entity by removing the second gel shell; washing the gel droplets in an aqueous buffer; and re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis.
Furthermore, Hollfelder et al. teach sorting gel droplets comprising active product  and  extracting polynucleotides of interest from gel beads, and subjected to further analysis, including amplification and  sequencing (e.g. lines 4- 17,pg.30; Fig. 23; lines 11-18,pg. 41; lines 18-20,pg. 52).
Furthermore, Hollfelder et al. teach their methods comprising bead/shell formation, isolation and re-emulsification may be repeated, according to user’s choice, until desired entity is obtained (e.g. lines 13-18, pg. 21).
However, the combined teachings of Hollfelder et al., Geng et al. and Hindson II do not expressly teach sequencing using a barcode as required by claims 11-13, 15, 46, 47 and 49-52.
Prior to the effective filing date of the claimed invention, Hindson I (US20150376609) teach methods of nucleic acid analysis comprising co-partitioning cells with different types of reagents including lysis reagents, polymerases and oligonucleotides in discrete volumes. They teach the volumes comprise gelling precursors that form gelled capsules that encapsulate cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). Subsequently, cells are lysed and the released nucleic acid content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009, pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068, pg. 6-7; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents, dNTPs and oligonucleotides as in para 0072, pg. 7-8; barcoding, amplification and sequencing as in para 0089-0098, pg. 10-12).
 Furthermore, Hindson I  teach the barcode facilitate determining the partition of origin and the single cell associated with the partition (e.g. In particular, because each fragment is coded as to its partition of origin, and consequently its single cell or small population of cells, the sequence of that fragment may be attributed back to that cell or those cells based upon the presence of the barcode, which will also aid in applying the various sequence fragments from multiple partitions to assembly of individual genomes for different cells as in para 0098,pg. 12).
Furthermore, Hindson I  teach cells are encapsulated in the gelled capsule or  entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Furthermore, Hindson I  teach contacting cells with lysis reagents prior to partitioning. Furthermore, they teach using lysis techniques that allow encapsulation of cells wherein the gelled capsule comprises a pore size sufficient to retain nucleic acids that are released after cell disruption (e.g. Similarly, lysis methods that employ other methods may be used, such as electroporation, thermal, acoustic or mechanical cellular disruption may also be used in certain cases, e.g., non-emulsion based partitioning such as encapsulation of cells that may be in addition to or in place of droplet partitioning, where any pore size of the encapsulate is sufficiently small to retain nucleic acid fragments of a desired size, following cellular disruption as in para 0070,pg. 7).
   Hindson I  teach oligonucleotides comprising unique identifiers facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
Furthermore, Hindson I  teach the identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers, which facilitates amplification of target nucleic acid (e.g. co-partitioned oligonucleotides can also comprise other functional sequences useful in the processing of the nucleic acids from the co-partitioned cells. These sequences include, e.g., targeted or random/universal amplification primer sequences for amplifying the genomic DNA from the individual cells within the partitions while attaching the associated barcode sequences, sequencing primers or primer recognition sites, hybridization or probing sequences, e.g., for identification of presence of the sequences or for pulling down barcoded nucleic acids, or any of a number of other potential functional sequences as in para 0078, pg. 8-9).
 Furthermore, Hindson I teach their methods are useful for transcriptome analysis of single cells (e.g. para 0130, pg. 19).
 Additionally, like Hollfelder, Geng, and Hindson I and II,  Shendure et al. teach droplet-based analysis of nucleic acids.
Shendure et al. teach methods of identifying fragments of genomic DNA by treating DNA with a transposase, which tags and fragments the sample DNA simultaneously, with barcodes. The tagged fragments are subsequently subjected to amplification and sequencing (e.g. Entire Shendure reference and especially para 0007-0009, pg. 1; para 0062, pg. 5;  emulsion –based PCR using barcoded beads as in para 0154-0161, pg. 12-13).
Shendure et al. also teach further amplification after transposition using barcoded primers wherein barcode sequences are incorporated into target nucleic acid. Additionally, Shendure teaches a droplet-based method wherein target nucleic acid are subjected to transposition to incorporate recognition sequences which are barcodes and a further amplification to incorporate one or more barcodes(e.g. Entire Shendure reference and especially para 0154-0161, pg. 12-13).
Furthermore, Shendure et al. teach a method comprising compartmentalizing target gDNA  in droplets with PCR reagents for multiple displacement amplification( MDA) and merging these droplets with droplets comprising transposomes comprising adaptors and subjected to a transposition reaction. The transposition droplets are then merged with droplets, wherein each droplet comprises one barcoded bead and PCR reagents to tag the target DNA with droplet-specific barcodes (e.g. Entire Shendure reference and especially para 0154-0160,pg. 12-13;  barcoded beads as in para 00154, pg. 12; pre-transposed as in para 0156, pg. 12-13; In another embodiment (FIG. 10), HMW DNA is directly compartmentalized to emulsions, again using microfluidics to minimize shear, with reagents that support clonal, isothermal multiple displacement amplification (MDA) within droplets (Mazutis et al. 2009). These droplets will then be fused (with a relatively straightforward and cost effective microfluidics device) with droplets containing standard transposomes as well as reagents for emulsion PCR, using primers bearing droplet-specific barcodes (2.A above) as in para 0158,pg. 13;  At a minimum, these data illustrate that the MDA droplets can be fused with droplets supporting the transposome reaction, and these could subsequently be fused with larger droplets containing PCR reagents and barcoded primers as in para 0159, pg. 13; Fig. 8-10). 
Shendure et al. also teach an embodiment of contacting target DNA with transposomes and barcoded beads at the same time (e.g. para 0157-0159, pg. 13).
 They further teach these methods result in target DNA comprising transposed sequences and barcodes (e.g. The same effective end-results may be achieved exclusively with in vitro methods. Each of the methods described herein (2.B, 2.C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead as in para 0160, pg. 13; Fig. 10). 
Furthermore, Shendure et al. teach resulting transposed and amplified target nucleic acids comprise Illumina-compatible barcoded adaptors which facilitates sequencing on the Illumina platform (e.g. … Adaptors 1 & 2 were designed to include both sequences complementary to the synthetic transposons, as well as unique sequences at their 5' ends (P1 & P2). The transposase+extension reaction was carried out at 55 C for 5:00 to facilitate transposition, followed immediately by a single round of thermocycling to facilitate the nick translation and to append adaptors 1 & 2 as in para 0160,pg. 13; This library was sequenced across 18 lanes on the Illumina GA2x for a total of 120 Gb of sequence (PE76 or PE101+barcode) as in para 0161, pg. 13).
Therefore, as at least Hollfelder et al., Hindson I and Shendure et al. all teach droplet-based methods comprising sequencing resultant nucleic acid products, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hollfelder et al., Geng et al.  and Hindson II comprising methods comprising partitioning target nucleic acids by gel bead/shell formation,  followed by isolation and re-emulsification for a subsequent reaction, wherein these techniques may be repeated, according to user’s choice, until desired entity is obtained (e.g. lines 13-18, pg. 21, Hollfelder), wherein further analysis  of desired entity comprises amplification and sequencing (e.g. lines 4- 17,pg.30; Fig. 23; lines 11-18,pg. 41, Hollfelder) to include sequencing using barcode to facilitate tracking to a single cell as taught by Hindson I  and to include the techniques of partitioning target material with MDA reagents for amplification  prior to partitioning for transposome-mediated reactions and additional amplification prior to sequencing as taught by Shendure et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for screening biological functions of microscale biological systems.
Therefore, at least Hollfelder et al. teach techniques of encapsulation in a second gel shell with reagents, removal the second shell after reaction and repeating techniques according to user’s choice are known in the art and Shendure et al. teach methods are known to contact droplet volumes comprising target nucleic acids with droplet volumes of reagents for MDA, followed by droplet volumes of reagents for transposase-mediated reactions and subsequent barcoding amplification for sequencing, wherein the contacting comprises successive combining of droplets.
Therefore, the combined teachings of Hollfelder et al., Geng et al., Hindson II, Hindson I  and Shendure et al. render obvious claim 11.
Furthermore, the combined teachings of Hollfelder et al., Geng et al., Hindson II, Hindson I  and Shendure et al. render obvious claims 12 ,13 and 15.
Furthermore, the combined teachings of Hollfelder et al., Geng et al., Hindson II, Hindson I  and Shendure et al. render obvious claims 49-52.
Furthermore, as Hindson I teach barcodes to facilitate tracking target nucleic acid during sequencing , the combined teachings of Hollfelder et al., Geng et al., Hindson II, Hindson I  and Shendure et al. render obvious claim 46.
Furthermore, as Hindson I teach their methods are useful for transcriptome analysis of single cells (e.g. para 0130, pg. 19) the combined teachings of Hollfelder et al., Geng et al., Hindson II, Hindson I  and Shendure et al. render obvious claim 47.

Hollfelder et al., Geng et al. ,Hindson II  and Gordon et al.
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hollfelder et al., Geng et al., and Hindson II, as applied to claims 1,3,4,6,16,19,20, 30, 35, 36, 39-41,43-45  and 48 above, and further in view of Gordon et al. (WO2016145416).
The combined teachings of Hollfelder et al., Geng et al., and Hindson II as applied in the previous rejection above are incorporated in this rejection.
 As noted above, the combined teachings of Hollfelder et al., Geng et al., and Hindson II disclose methods comprising generating aqueous droplets comprising cells containing target nucleic acids, lysing agent and gel precursor solution in a microfluidic device; allowing the gel precursor to solidify to yield a first gel droplet comprising a cell and lysing agent; allowing lysis of the cell within the first gel droplet that resides within the aqueous droplet; further encapsulating the first gel droplet with  reporter/ reagents  in a second reaction volume comprising a gel shell;  allowing mixing of target with reagents through different techniques(i.e. including diffusion of  reporter/reagents or gene product that acts on reporter through first gel droplet or breaking first gel droplet);  screening for desired result(i.e. detecting comprising contacting the double encapsulated target with an aqueous detection solution and detecting reacted reporter by fluorescence); isolating the desired entity by removing the second gel shell; washing the gel droplets in an aqueous buffer; and re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis, wherein these methods can be repeated according to user’s choice, to obtain a desired entity.
Furthermore, Hollfelder et al. teach embodiments comprising providing a reporter to facilitate screening target molecules  (e.g. entire Hollfelder reference and especially lines 4-6, pg. 15; lines 6-34, pg. 18- lines 1-32, pg. 19; lines 10-16, pg. 46). 
Regarding claims 21 and 26:

Prior to the effective filing date of the claimed invention, Gordon et al. also teach droplet-based analysis of target molecules (e.g. Entire Gordon reference and especially para 0177-0184, pg. 66-71).
Furthermore, Gordon et al. teach methods are known in the art comprising providing reporter cells in discrete reaction volumes, wherein the presence of a target molecule impacts mRNA expression from the reporter cell ( e.g. para 0187, pg. 71; para 0216-0217, pg. 86-87).
Therefore, as both Hollfelder et al. and Gordon et al.  teach techniques comprising providing reporters to screen target molecules, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hollfelder et al., Geng et al.  and Hindson II to include screening using reporter cells in discrete reaction volumes, wherein the presence of a target molecule impacts mRNA expression from the reporter cell as taught by Gordon et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for screening biological functions of microscale biological systems.
Therefore, the combined teachings of Hollfelder et al., Geng et al., Hindson II, and Gordon et al. render obvious claims 21 and 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/673,018
Claims 1, 3, 4, 6, 11-13, 15, 16, 19-21, 26, 30, 35, 36, 39-41 and 43-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 13-26 of copending Application No. 16/673,018 in view of Hollfelder et al. (WO2012156744); Geng et al. (WO2015069798); Hindson II (WO2014124336; filed 07 February 2014; published 14 August 2014); Hindson I (US20150376609); Shendure et al. (US20130203605) and Gordon et al. (WO2016145416).
Claims 1-4, 6-11 and 13-26 of copending Application No. 16/673,018 recite methods comprising encapsulating nucleic acid samples in hydrogel partitions and subjecting to nucleic acid analysis comprising amplification, fluorescence detection and sequencing.
Claims 1-4, 6-11 and 13-26 of copending Application No. 16/673,018 do not expressly teach polymerization of the gel droplets that encapsulate target nucleic acids or double encapsulation of target nucleic acids as recited by the instant invention. 
However, as noted above in the current rejections, the teachings of Hollfelder et al., Geng et al. ,Hindson II , Hindson I , Shendure et al. , and Gordon et al. render obvious the method as recited in claims 1, 3, 4, 6, 11-13, 15, 16, 19-21, 26, 30, 35, 36, 39-41 and 43-52.
Therefore, as claims 1-4, 6-11 and 13-26 of copending Application No. 16/673,018 and the teachings of Hollfelder et al., Geng et al. ,Hindson II , Hindson I , Shendure et al. , and Gordon et al. all teach analysis of nucleic acids encapsulated in gel droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-4, 6-11 and 13-26 of copending Application No. 16/673,018 to include the teachings of Hollfelder et al., Geng et al. ,Hindson II , Hindson I , Shendure et al. , and Gordon et al. as recited in the current rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
This is a provisional nonstatutory double patenting rejection.







Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims:
As noted in the current rejections, the additional teachings of Hindson II (WO2014124336; filed 07 February 2014; published 14 August 2014); Shendure et al. (US20130203605) and Gordon et al. (WO2016145416) are applied to show the additional features in the amended claims are known in the art.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639